Title: To James Madison from Robert Lewis Madison, 21 January 1817
From: Madison, Robert Lewis
To: Madison, James



Dear Uncle
January the 21, 1817.

When you were in last summer you mentioned that you wished to procure two wild turkeys.  I have now in my possession a male & a female which you are welcome to, by being kept up in a house with some tame ones they have become tolerably gentle & are well grown.  My Father has been very sick but is now nearly restored, he was taken with a severe chill & for the first night was quite delerious.  He has not made sale of his flour, it is the opinion here that it will be very high if their is not a barrel exported.  Corn has sold for seven dollars & now it would be difficult to obtain it at that or any other price.  Hawling from the Mill to Fredericksburg has been nine shillings per barrel but is now about eight, and it is supposed that only those who carry heavy loads find it profitable even at those prices.  It is said that Colo. Mercer will oppose Colo. Barbour at the ensuing election and will probably succeed  The receiving the money under the compensation law, has given Barbour’s popularity a blow, from which it will hardly ever recover, designing men take advantage of the excitement it has produced, and artfully keep it alive.
I have not seen Grand Mama for some time, though I understand that she has been a visiting & is in pretty good health.  Capt. Eddins thinks that you ought to be apprised that when you were in Orange, your Servants Jim, Abram & Paul observed in the presence of Warrell that they never intended to return to Va.  Upon being asked what they meant to do, they replyed that their were Captains of Vessels who wanted Cooks & that they would enter into their service.  Present me affectionately to Aunt Madison & Payne.  Yr. sincere Nephew

Robt. L. Madison

